OFFICE       OF THE   ATTORNEY          GENERAL     OF   TEliAS




Aonorablm aohn R. Shook
Crimiael uir4rlot Attoxnq
San Aastonlo,Toxss
Dosr Sir:                           Attantlont      Mr. w.




               Your lottor     of




                             1st aoQoa~5a&    your xequwlt LOU8t8t*
                             onay 701.1z-a fa
                                           to rir tha 8m o ?lpprex-
                    aoantly allooatwl to Bemar CQlapbttram
                    aunt of the Stats, en0 u&Lab lou noont-
ly dor&natsd to be 8pent for tb oonmkuo~iQn     or iagrovrpont
ot oounty latsrul roads, aa prorfdsd by iuOie10   6b%¶g-9, Par.
II,   PurQma    8.N

          WB a8su&sethat tlmre ir a bypo@mphioal omor ocm-
aarniag ttm utlolr in the ebovr quoted parhqraph irom your
oplnlon and that tha Article referrotl to ia AaWolr 66P4Q-7.
Ronormbla   John   R.   Shook, Ywe   2




It aaarumalear that you have referanae to money alloaa$ed
to your oounty from the lstsral road aoaount, by tha Ward
of County and Dimtriot  Xoad Indsbtsdnams, an4 the Coaalm-
sioners' Court has exeraisad it8 option ea to ona oi tho
mp.eoiiieUuses oi maid aoaay as petitted by Artlolm 66743P,
Varnon'm kinnotatqdCivil Stat&am, namely, the oonstruotioa
or lateral roam   In 8da oounty. For the purpemom of ‘thim
opinion, MO muat amaumo that  the provlaionm ot Artiole 66V4M,
mupra, hava haen odaplied rlth ralative to notloo to the Bamrd~
by the Cozamimaionere'Court, ehcmlng the manner in which the
Court ha6 exerclmed Its option, eta.
                the Co~~Mmalonerm@ Court braaererol8aQ it8
           ';:hen
option a&l determined   that tha moamy raaelved -the         lateral
road aoaount shall be umad for tha eonmtruation'&l lateral
roods In the oounty,  the mtatute   plaoem no rektriatloa     or
llmltstlon  on the Cotisaloaera ( Court regard-         the mamnar
in whlah muah monay im to be expmnde4     ssaept that'zhm mmsm
ahall be utilleed by the aounty, aotlng through tha wm-
8lonara' Court,  r0r the aonmtruotion    0r lateral roads.*
            &tiolr      6674q-g   adim   lateral rod8   am f~llarmr
           'All roads whloh prior tm January 2, 1939,
      had not baooao a pnrt of the mystan of State
      damignated highways, for oouveaisnoe of thim
      Aot are oallsd Patsral roada."
             It is stated in car opinion no, O-3606 rmdng
to the above mentionad ~rovlaion "It im our o~lnlon that      thm
lateral roads to whloh the AO~ rater8 oan bi nothing mare
than muoh roads am oonmtltuto    a part of the ooun8y road mystam
am oontradimtingt&mhoU,t&n the Stats highway Syatamj thara-
fora, we think tha fund allooetad to the oounty for tna usm
on letaral road8 un%er the provision8 oi thim Act would ba
restrioted to the ~88 on road8 aonmtltut&g     a~ part of thm
aounty  eyaitmm and over which the County Co~asionerm*      Court
haa jur~affiotics.~
           %%ether or not the roads or mbxeetm "in now and
old  subdivisions outtdde of t& oity limit@   oonstltute    a
part of the county rod syetem,   oantradistlnguiahad    tram  the
State Highway Symtesl,and ovar whioh tha oounty Coacgiaeionara'
Court hae jurisdiction ia a question oS fact whioh wa oannot
Eoaorabh       John W. Shook, Page B



pure   upon.    .Aowe9er,   51 said   4~m48   or   street0   in   oow   wb
old mubdltteions outeidr of the eitg limits* tim p pme of
the county road aymtem, a8 oontndfntlngulshed frm thm
State %&way   Sgmtam, over whioh ths Gounty Comi@aioumrm*
Courb hem jurisdiotlon, we think tha ~oiDpDLBaiOn8rB’ Cm
IS authorbe   to expend the above mentions& money or rundm
fa the cronmtruotionoi later& roads in thm owuity, aa the
court my in its dimcrstlon dstowlno.